Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 3/3/2020, claims 2-5 and 9 are cancelled and claims 11-21 are newly added.
Claims 1, 6-8 and 10-21 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/CN2017/106171, filed on 10/13/2017.  The instant application claims foreign priority to CN 201710783928.5 filed on 9/4/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 3/3/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 3/3/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 6-8 and 10-21 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6-8 and 10-21 provide for the use of a compound, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Moreover, it is further unclear if the use is directed toward a making a drug preparation or treating a disease/condition.
Claims 7 and 8 are further indefinite for reciting “renal disease comprises”. It is unclear if the intent of the claim is a use on a subject having any one of the listed conditions or use on a subject having all of the listed conditions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-8 and 10-21 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 12, 13, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (Biochem. Chrom., May 2017, PTO-892).
Dai et al. discloses the use of an alcohol extract of Rehmannia glutinosa Libosch, containing acetoside (a.k.a. verbascoside) as the major component, for treating diabetic nephropathy. (Sec 1, 2.2)
.

Claims 1, 6, 7, 12, 13, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuaki et al. (JP 2013023478 A, 2013, PTO-892).
Nobuaki et al. discloses the use of acetoside (a.k.a. verbascoside), obtained from an alcohol extract of kinmokusei, which may be formulated into any of a powder, granules, tablets, liquid and the like, comprising pharmaceutically acceptable carrier such as dextrin, cyclodextrin, an excipient, a binder, a disintegrant, a lubricant, a stabilizer, a flavoring / odorant, and the like, for treating diabetic nephropathy. (¶0031-0039, 0064)
Accordingly, the instant claims are anticipated by the cited prior art.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 12, 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (Jpn. J. Pharm., 1996, PTO-892), in view of Coers et al. (Clin Exp. Immun., 1994, PTO-892).
Hayashi et al. discloses the use of acetoside (a.k.a. verbascoside) for treating glomerulonephritis by administering acetoside, via oral aqueous solution, wherein it was found that acetoside acts by inhibiting the expression of ICAM-1. (Abstract) Hayashi 
Hayashi et al. does not teach use of verbascoside for a condition associated with podocyte injury.
Coers et al discloses that in glomerulonephritis, podocytes express several adhesion molecules, including ICAM-1, which results in maintaining of a renal inflammatory response. (Abstract, p. 285)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the disclosure of Coers and Hayashi, that the use of acetoside to treat glomerulonephritis, specifically glomerulosclerosis, via the action of inhibiting expression of ICAM-1, as per Hayashi, would in turn act to reduce podocyte damage because Coers teaches that the overexpression of ICAM-1 in podocytes results in inflammation maintenance. Hence, by inhibiting ICAM-1, acetoside would act to reduce renal inflammation, specifically podocyte associated inflammation.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623